Citation Nr: 0815793	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an award of additional attorney's fees 
based on a decision of April 22, 2004 (which granted service-
connected compensation for jungle rot/tinea pedis and a left 
knee disability with arthritis) to include consideration of 
whether the past due benefits period upon which the award of 
attorney's fees was based should include a period subsequent 
to April 22, 2004.  

2.  Entitlement of an award of attorney's fees based on a 
rating decision dated May 20, 2004, which awarded service 
connection for right ear hearing loss and tinnitus.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1960 to August 
1960, and from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO determined 
that the veteran's former attorney was entitled to fees in 
connection with an April 22, 2004 decision granting past due 
benefits for a period ending April 22, 2004.  The RO also 
rendered a decision that the attorney was not entitled to 
fees in connection with a decision of May 2004 granting 
service connection for right ear hearing loss and tinnitus.  
The attorney has appealed the decisions denying fees.


FINDINGS OF FACT

1.  A decision of April 22, 2004, granted service-connected 
compensation for jungle rot/tinea pedis, and a left knee 
disability with arthritis, effective from April 25, 1995.  

2.  The claim for an award of attorney's fees is based on a 
rating decision dated May 20, 2004, which awarded service 
connection for right ear hearing loss and tinnitus.

3. The issues granted in the decision of May 20, 2004, were 
never the subject of a final decision by the Board.  




CONCLUSIONS OF LAW

1.  The criteria for payment of additional attorney's fees 
from past-due benefits based on the decision of April 22, 
2004, which granted service-connected compensation for jungle 
rot/tinea pedis and a left knee disability with arthritis are 
not met.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.609 (2007).

2.  The criteria for the payment of additional attorney fees 
from past-due benefits based on the award of service-
connected disability compensation are not met. 38 U.S.C.A. § 
5904 (West & Supp. 2007); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than on 
weighing of the evidence. Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply). See Dela Cruz v. Principi, 15 Vet. App. 143(2001).  
In addition, as an attorney, the petitioner was well aware of 
the provisions of the VCAA and all applicable law and 
regulations.  Moreover, the petitioner was afforded the 
opportunity during the course of this appeal to offer 
argument and/or evidence in support of his claim.  
Importantly, there does not appear to be any pertinent 
evidence identified by the petitioner that has not been 
obtained or requested by the RO.  Based on the foregoing, the 
Board finds that, in the circumstances in this case, a remand 
for development or notification would serve no useful 
purpose.



I.  Entitlement To An Award Of Additional Attorney's Fees 
Based On A Decision Of April 22, 2004, To Include 
Consideration Of Whether The Past Due Benefits
 Period Upon Which The Award Of Attorney's Fees Was Based 
Should
 Include A Period Subsequent To April 22, 2004.

The facts of this case are not in dispute.  In a rating 
decision of April 22, 2004, the RO granted claims for service 
connection for jungle rot/tinea pedis, and a left knee 
disability with arthritis.  The RO assigned a noncompensable 
rating for the jungle rot/tinea pedis, effective from April 
25, 1995, which was the date of the original claim.  For the 
left knee disability, the RO assigned a 20 percent initial 
rating effective from April 25, 1995, which was also the date 
of the original claim for that disorder.  The RO notified the 
veteran of the decision by letter on May 24, 2004.  

In a decision of May 2005, the RO initially denied any 
attorney's fees on the basis that the veteran had already 
received past EAJA fees which exceeded the amount of benefits 
which were payable based on the amount past due.  However, 
the RO later reversed that decision, and awarded fees based 
on a past due benefits period beginning April 25, 1995 (the 
effective date of the award of disability benefits) made 
extending through April 22, 2004.

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court. VA will honor 
such an agreement only if: (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past- 
due benefits results in a cash payment to a claimant from 
which the fee may be deducted. 38 U.S.C.A. § 5904(d); 38 
C.F.R. § 20.609(h)(1).

The attorney argues that the past due benefits period should 
be extended until the date of the notification letter which 
was issued on May 24, 2004.  In essence, this would allow the 
attorney to collect attorney fees amounting to 20 percent of 
one additional month of benefits.

The Board notes, however, that under 38 C.F.R. § 20.609(h)(3) 
provides that:

"[P]ast due benefits" means a nonrecurring payment 
resulting from a benefit or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board of Veterans Appeals or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as determine 
by the applicable laws and regulations, and the date of the 
grant of the benefits by the agency of original jurisdiction, 
the Board of Veterans Appeals, or an appellate court. 

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney at law represents the claimant of appellant in that 
phase of the claim, the attorney at law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  

In light of the foregoing regulation 20.609(h)(3) which 
provides that "The sum will equal the payments accruing from 
the effective date of the award to the date of the initial 
disability rating decision," the Board concludes that the RO 
properly calculate the "past due benefits" periods as 
ending on the date of the April 22, 2004, rating action 
granting benefits.  There is no support in the regulation for 
the attorney's contention that the date of notification 
should be the determining date.  The Board has considered the 
attorney's arguments that 38 U.S.C.A. § 5104(a) and 38 C.F.R. 
§ 3.103 provide that a rating decision is not effective until 
it is mailed to the veteran; however, review of that law and 
regulation reveals that they do not contain any language to 
that effect.  See VAOGCPREC 18-95 which noted that the phrase 
"date of the final decision" may be construed as referring 
to the date on which the decision was made rather than to the 
date of the events which caused the decision to be considered 
"final" and that the law would appear to prohibit including 
as past-due benefits any amounts payable for a period after 
the date of the Secretary's decision awarding benefits, but 
prior to the time that decision became "final" under 
section 3.104(a).  Accordingly, the Board concludes that the 
criteria for payment of additional attorney's fees based on a 
decision of April 22, 2004 (which granted service-connected 
compensation for jungle rot/tinea pedis and a left knee 
disability with arthritis) are not met.  

II.  Entitlement To An Award Of Attorney's Fees Based On A 
Rating Decision Dated May 20, 2004, Which Awarded Service 
Connection For
 Right Ear Hearing Loss And Tinnitus.

In a decision of May 2004, the RO granted service connection 
for a right ear hearing loss and tinnitus.  The veteran was 
granted an evaluation of 80 percent for the bilateral hearing 
loss, effective from February 5, 2004.  The tinnitus was 
rated as 10 percent disabling effective from April 25, 2005.  

The RO has denied the attorney's request for fees on the 
basis that the claims which were granted in the May 2004 had 
not previously been before the Board of Veterans' Appeals.  

The attorney argues that in fact such claims were effectively 
denied by a Board decision dated in October 1997.  He asserts 
that claims for service connection for right ear hearing loss 
and tinnitus had been effectively raised at that time, and 
the Board's failure to adjudicate them amounted to a denial 
of the claims.  

The Board has considered the full history of the veteran's 
claims pertaining to hearing loss and tinnitus.  In April 
1995, the veteran submitted a claim in which he specified 
that he was seeking compensation for "hearing loss in left 
ear - 1961."  There was no mention of the right ear.  He was 
afforded a VA medical examination in May 1995.  The report 
shows that he complained of having problems with his left ear 
in 1964.  He stated hat ever since getting out of service, 
his left ear had ringing and he often had difficulty hearing 
out of that side.  A VA audiology report dated in May 1995 
contains similar complaints.  Audiometric test results 
indicated mild to severe high frequency sensorineural hearing 
loss in the right ear, and moderate to severe high frequency 
sensorineural hearing loss in the left ear.  Subsequently, in 
a rating decision of September 1995, the RO denied service 
connection for hearing loss of the left ear as the service 
medical records showed no complaints, treatment, or diagnosis 
of hearing loss in the left ear.  

The veteran subsequently submitted a letter dated in May 1996 
in which he stated that the letter was in reference to the 
denial of his request for service connected disability for 
his hearing loss of the left ear (and a skin disorder as well 
as several orthopedic disorders).  He requested that the 
letter be considered a notice of disagreement.  The RO issued 
a statement of the case in June 1996 which addressed the 
claim for service connection for hearing loss of the left 
ear, as well as other the other claims.  

In June 1996, the veteran submitted a substantive appeal 
statement in which he stated that he wanted to appeal the 
decision of June 1996, and that he disagreed with the denial 
of service connection for hearing loss of the left ear.  
Attached to the appeal statement was a private medical 
statement dated in August 1996 from Thomas Cawthon, M.D., 
which reflects that he concluded that the veteran had 
sensorineural hearing loss which was compatible with prior 
noise exposure.  The RO issued a supplemental statement of 
the case in September 1996.  

In September 1996, the veteran's representative submitted a 
memo which requested that the veteran's claim be amended to 
include bilateral high frequency hearing loss due to noise 
trauma.  The veteran testified at a hearing held at the RO in 
January 1997.  The hearing officer characterized the issues 
as including service connection for left ear hearing loss, 
and stated that "If that is correct, would you like to 
proceed please?"  The representative then began a hearing 
presentation without raising any objection to the 
characterization of the claim involving only the left ear.  
The veteran recounted noise exposure due to duties as a 
gunner's mate in the navy.  He stated that he had ringing in 
the ears.  When asked by the hearing officer whether it was 
both ears or just one ear, he stated that "the left ear 
rings continuously.  It never stops."  Subsequently, in 
January 1997, a supplemental statement of the case signed by 
the RO hearing officer again denied service connection for 
hearing loss of the left ear.  There was no mention of the 
right ear.  In a Statement of Accredited Representative in 
Appealed Case, the representative characterized the issue as 
being service connection for bilateral hearing loss.  

The RO subsequently certified several issues for appellate 
review, including "HL, left ear."  In an informal hearing 
presentation dated in July 1997, the veteran's representative 
listed four issues including entitlement to service 
connection for hearing loss of the left ear.  The Board 
issued a decision on October 1997 which confirmed the denial 
of service connection for hearing gloss of the left ear.  The 
decision did not contain any mention of a claim for service 
connection for hearing loss of the right ear.  

The veteran filed a motion for reconsideration in January 
1998, in which he listed issues including service connection 
for hearing loss disability of the left ear.  That motion was 
denied by the Board in April 1998.

In June 1998, the RO received a copy of a power of attorney 
signed by the veteran appointing the appellant to be his 
attorney.  The cover letter from the attorney was dated May 
27, 1998.  The power of attorney form itself was undated.  

A Joint Motion dated in April 1999 reflects that it was 
requested that the Board's decision of October 1997 be 
vacated and that the case be remanded.  It was noted that the 
BVA decision had denied the appellant's claims for 
disabilities including service connection for hearing loss in 
the left ear.  The Court granted that Joint Motion in an 
order dated in April 1999.  

Subsequent to the Court's remand, additional development of 
evidence was undertaken.  The veteran testified at a hearing 
held before a member of the Board in July 2001.  During the 
hearing, the veteran's attorney, (now the appellant in this 
attorney fee appeal) characterized the issues pending before 
the Board as "left ear hearing loss claim and the left 
elbow."  The veteran responded that those were the right 
issues.  See Board hearing transcript, p. 3.  The Board 
subsequently granted service connection for left ear hearing 
loss in a decision of January 2002.  The Board also remanded 
claims pertaining to "jungle rot" and the left knee.   

In a rating decision of June 2002, the RO effectuated the 
Board's decision by assigning a noncompensable rating 
effective from April 1995 for hearing loss of the left ear.  
In a letter dated in November 2002, the attorney requested 
that the letter be considered to be a notice of disagreement 
with the September 2002 rating decision.  He asserted that 
the veteran was entitled to a higher rating for hearing loss, 
and that he also disagreed with the RO's "failure to find 
that the hearing loss, right ear, is not [sic] service 
connected."  

The RO issued a VCAA notification letter in April 2003 which 
referenced service connection for hearing loss of the right 
ear.  In a letter dated in August 2003, the attorney 
requested a statement of the case is response to the NOD 
which had been filed regarding the September 2002 rating 
decision.  

A Board decision of October 2003 addressed claims for service 
connection for jungle rot of the feet and left knee 
disability.  

In a letter received in January 2004, the veteran stated that 
he wanted to make a claim for his right ear.  He was afforded 
a VA examination in May 2004.  At that time he reported 
hearing loss and tinnitus.  In a decision of May 2004, the RO 
granted service connection for right ear hearing loss and 
tinnitus.  The veteran was granted an evaluation of 80 
percent for the bilateral hearing loss, effective from 
February 5, 2004.  The tinnitus was rated as 10 percent 
disabling effective from April 25, 1995.  

In reviewing the claim for attorney's fees in light of the 
foregoing procedural history, the Board notes that the 
applicable regulation, 38 C.F.R. § 20.609, provides that 
attorney fees may be charged only if a final decision has 
been promulgated by the Board with respect to the issue 
involved, and the attorney or agent was retained not later 
than one year following the date that the decision by the 
Board was promulgated.  38 C.F.R. § 20.609(c)(1).  

The Board finds that the claims for service connection for 
right hear hearing loss and tinnitus were not the subject of 
a final decision by the Board within the meaning of § 20.609.  
The Board notes that the Board decision of 1997 clearly did 
not explicitly render a decision on either the claim for 
service connection for right ear hearing loss of tinnitus.  
Moreover, those issues could not have been the subject of a 
decision by the Board at that time, as there had been no 
decision on those matters by the RO.  Although the 
representative in September 1996 had indicated that the claim 
should be amended to include bilateral hearing loss, the 
veteran himself had repeatedly characterized the issue as 
being one of service connection for the left ear, and when 
asked whether he was claiming both ears during the hearing, 
the veteran again referenced only his left ear.  Therefore, 
the Board finds that the RO properly addressed only that 
issue during the period prior to the Board's 1997 decision.  
In the absence of a claim for service connection for the 
right ear and an adverse decision by the RO regarding hearing 
loss of the right ear (followed by a subsequent notice of 
disagreement), there could have been no basis (i.e., no 
appellate jurisdiction) for a Board decision in 1997 on that 
issue.  Even if such issues had been raised, at most the 
Board would have an obligation to refer any unadjudicated 
issues back to the RO.  A failure to refer an issue back to 
the RO would not have constituted denial of the claim.  The 
same reasoning applies as to why the Board's decision of 
January 2002 did not address a claim for right ear hearing 
loss.  Finally, the Board notes that at the time of Board's 
decision in October 2003 on issues of jungle rot and a knee 
disorder, the issues of right ear hearing loss and tinnitus 
were not yet ready for appellate review as the issuance of a 
statement of the case was still pending.  Thus, the claims 
for service connection for right ear hearing loss and 
tinnitus were not the subject of a final decision by the 
Board, and the requirements for awarding attorney fees 
following the recent allowance of the claims are not met.  


ORDER

1.  Entitlement to an award of additional attorney's fees 
based on a decision of April 22, 2004 (which granted service-
connected compensation for jungle rot/tinea pedis, and a left 
knee disability with arthritis), to include consideration of 
whether the past due benefits period upon which the award of 
attorney's fees was based should include a period subsequent 
to April 22, 2004, is denied.  

2.  Entitlement of an award of attorneys fees based on a 
rating decision dated May 20, 2004, which awarded service 
connection for right ear hearing loss and tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


